McGuire, J.,
dissents in a memorandum as follows: I respectfully dissent. Petitioner’s plan to exit the Mitchell-Lama program does not entail a “public offering or sale ... of securities” within the meaning of the relevant section of the Martin Act (General Business Law § 352-e [1] [a]). The Attorney General’s arguments based on precedents construing federal statutes governing the sale of securities are unpersuasive and petitioner is not estopped or otherwise precluded from disputing the applicability of section 352-e (1) (a) (see Matter of Walker, 136 NY 20, 29-30 [1892]; Cutting Room Appliances Corp. v *487Finkelstein, 33 AD2d 674 [1969]). Accordingly, the petition seeking a declaration that the Attorney General lacks jurisdiction should be granted. [Prior Case History: 2010 NY Slip Op 30532(U).]